DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 4, lines 12-14 includes chemical symbol abbreviations that are not written out before being referred to.  
Appropriate correction is required.
Claim Objections
Claim 6, line 4 objected to because of the following informality – “electrodes,   the farther” includes too many spaces.
Claim 14 objected to because of the following informality - chemical symbol abbreviations are not written out before being referred to.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims, drawings, and specification describe the display electrode transmission line circuitry.  However, the drawings, specification, and claims fail to disclose that the display electrode transmission line circuitry includes a power/voltage/current source/battery/supply and/or a wiring connection for input power/voltage/current source/battery/supply thereof and/or the location where such is located to power all the disclosed touch display circuitry.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 13, & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yom (W.O. 2020/204214 A1) {Translation attached herewith}.
In regards to claim 1, Yom discloses: a display panel (Yom, figs. 4, 6, & 8-14, display panel 180, disclosed on page 13 [last two paragraphs]), comprising: 
a panel main body comprising a display region, a bendable region and a binding region, wherein a plurality of signal transmission lines extending from the display region to the binding region are arranged in the bendable region; and an enhancement layer in the bendable region of the panel main body and comprising an electrode layer, wherein the electrode layer comprises at least one auxiliary electrode, each auxiliary electrode corresponds to one of the plurality of signal transmission lines, different auxiliary electrodes correspond to different ones of the plurality of signal transmission lines, respectively, and each auxiliary electrode is electrically connected to a corresponding signal transmission line (Yom, figs. 8 & 10-13, main panel body includes display region 15/180 {separately labeled as 15 & 180 in fig. 10 then element 180 is shown in place of element 15 in figs. 11-13}, bendable region corresponds to region auxiliary electrodes 310 {i.e., enhancement electrode layer} & transmission lines 311 along peripheral, & binding region corresponds to where transmission lines 311 bind to gate & data drivers 12 & 14; refer to page 16 [second paragraph], page 17 [last two paragraphs], page 18 [first, second, & third paragraphs], & page 19 [first paragraph]).  
In regards to claim 3, Yom discloses: the display panel according to claim 1, wherein the enhancement layer further comprises a flexible substrate on a side of the electrode layer distal to the panel main body (Yom, fig. 8, substrate (e), disclosed on page 13 [last two paragraphs], page 14 [last paragraph], & page 16 [second paragraph]).  
In regards to claim 4, Yom discloses: the display panel according to claim 1, wherein a number of the at least one auxiliary electrode is equal to a number of the plurality of signal transmission lines, and all of auxiliary electrodes are arranged in a first direction (Yom, figs. 10-13, bendable region corresponds to region auxiliary electrodes 310 {i.e., enhancement electrode layer} & transmission lines 311 along peripheral; refer to page 17 [last two paragraphs], page 18 [first, second, & third paragraphs], & page 19 [first paragraph]).
In regards to claim 13, Yom discloses: the display panel according to claim 1, wherein a material of each of the auxiliary electrodes comprises a metal (Yom, figs. 10-13, bendable region corresponds to region auxiliary electrodes 310 {i.e., enhancement electrode layer} & transmission lines 311 along peripheral; refer to page 17 [last two paragraphs], page 18 [first, second, & third paragraphs], & page 19 [first paragraph]; note, magnetic material).
In regards to claim 20, Yom discloses: a flexible display device, comprising the display panel according to claim 1 (Yom, figs. 4, 6, & 8-14, flexible display panel 180 further comprises flexible soft plastic substrate that provides rolling functionality, disclosed on page 13 [last two paragraphs], page 14 [last paragraph], & page 16 [second paragraph]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yom in view of Araki (U.S. 2019/0101785 A1).
In regards to claim 19, Yom discloses: the display panel according to claim 3, wherein a material of the flexible substrate of the enhancement layer comprises plastic (Yom, fig. 8, substrate (e), disclosed on page 13 [last two paragraphs], page 14 [last paragraph], & page 16 [second paragraph]).
Yom fails to disclose: the flexible plastic substrate comprises polyimide.  
However, Araki discloses: the flexible plastic substrate comprises polyimide (Araki, fig. 4, substrate 10, disclosed in ¶ [0056]). 
Araki and Yom are considered to be analogous art because both are in the same field of endeavor related to flexible display devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify flexible plastic substrate of Yom to comprise polyimide, as taught by Araki, to prevent cracking in order to enhance flexibility (Araki, ¶ [0004] & ¶ [0056]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626